Citation Nr: 1647519	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Nashville, Tennessee


ISSUE

Entitlement to an effective date prior to August 16, 2010 for the granting of service connection for lung and brain cancer for accrued purposes.


INTRODUCTION 

The Veteran served on active duty from February 1962 to December 1985.  The Veteran died in September 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2011, the appellant completed VA form 21-534 within one year of the Veteran's death on September 8, 2011 and was substituted as the claimant for the purposes of processing the Veteran's pending claim/appeal to completion.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


FINDING OF FACT

There was no formal claim, informal claim, or written intent to file a claim for service connection for lung and brain cancer prior to August 16, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 16, 2010 for service connection for lung and brain cancer are not met.  38 U.S.C.A. § 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In this case, the appellant is challenging the effective date assigned following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Therefore, no further notice is required before the Board decides this appeal.

As to the duty to assist, the outcome of this appeal depends on review of when certain documents and/or claims were filed.  The Board finds that all necessary documentation is of file, and therefore, the duty to assist as it relates to this appeal is satisfied.

II.  Earlier Effective Date Claim

The appellant contends that she is entitled to an effective date earlier than August 6, 2010 for a grant of service connection for lung and brain cancer for accrued purposes.  Specifically, she asserts that the effective date should be September 11, 2009, the date her husband was diagnosed with lung cancer and admitted to the hospital.  

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2) (i) (2016).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id. 

Here, there is no formal or informal communication or evidence prior to August 16, 2010 (when the claim was received) concerning the Veteran's claim of lung and brain cancer in the claims file.  On August 16 2010, the VA received a telephone call from the Veteran and he requested to file a claim for service connection for lung cancer due to exposure to herbicides (Agent Orange).  A letter was sent to the Veteran on September 8, 2010 acknowledging receipt of his claim.  Private medical treatment reports from Fort Sanders Regional Medical Center were received by the VA on September 7, 2010, which reflected a diagnosis of small cell carcinoma of the lung in September 2009 which had metastasized to his brain.  The RO granted service connection for lung and brain cancer through rating action taken on January 29, 2011.  Both conditions were evaluated as 100 percent disabling from August 16, 2010 (date of receipt of his claim).

The laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i) (2016) (emphasis added).  Although the Veteran was initially diagnosed with lung cancer with brain metastasis in September 2009, his claim was not received until August 16, 2010.  As such, the effective for the granting of presumptive service connection for lung and brain cancer must be from the date of receipt of the claim or the date entitlement arose whichever is later.  The correct effective date is therefore August 16, 2010-the date of receipt of his claim.  Therefore, as undisputed facts render the appellant ineligible for the claimed benefit, an earlier effective date is not legally possible.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

The Board acknowledges that the appellant essentially contends that 38 C.F.R. § 3.400 (1)-which applies to effective dates for non-service-connected pension benefits-should apply to effective dates for service connection.  In this regard, the appellant cites to the relevant statute -- 38 U.S.C.A. § 5110.  Specifically, the appellant states "[a]n award of disability pension may not be effective prior to the date entitlement arose.  This is printed and stated right above paragraph (B) which is the one that states: If within one year from the date on which the veteran became permanently and totally disabled the veteran files a claim for a retroactive award and established that a physical or mental disability which was not the result of the veterans own willful misconduct was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled the disability pension award may be effective from the date of receipt of the claim or the date on which the veteran became totally disabled whichever is to the advantage of the veteran."  The Board disagrees with the appellant's interpretation.  

With regard to the plain meaning of 38 C.F.R. § 3.400, the Board finds it significant that Congress only used the term "disability pension" under § 3.400 (b)(1) and "service connection" under a separate provision in 3.400 (b)(2).  The law and regulations regarding the effective date for the grant of service-connected compensation, which is the benefit under review in this appeal, does not allow for the grant of benefits prior to the initial claim under the facts of this case.  Again, although the Board has liberally considered the contentions, the assertions relate to consideration of the effective date of a claim of pension and not that of compensation.

While the Board is sympathetic to the appellant's claim and has considered her equitable contentions; based on statutory restrictions, as enacted by Congress, the Board has no legal authority to grant an effective prior to the date of receipt of a claim. 

The Board finds that the preponderance of the evidence is against granting the appellant's claim for an earlier effective date.


ORDER

An effective date prior to August 16, 2010 for the granting of service connection for lung cancer and brain cancer for accrued purposes is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


